DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 12 May 2022, which papers have been made of record.
Claims 1-12 are currently presented for examination, of which claims 9-12 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-8, in the reply filed on 12 May 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: The Specification collectively groups multiple figures at least at paragraphs [0042], [0045], and [0047]. The examiner notes that paragraph [0042] recites “Figs 5 to 8”, for example, however some Figure numbers include multiple figures, such as Figures 12a, 12b, and 12c.  The examiner strongly recommends listing each figure individually to avoid the potential for confusion.  The examiner notes that paragraph [0044] appears to obviate the examiner’s concerns, for example.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 7
Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Application Publication 102017118856.3 to Linde et al. (hereinafter “Linde”; English equivalent document United States Patent Application Publication 2019/0061977).
Examiner’s Note: for convenience, the examiner will reference the United States Patent Application Publication rather than a machine translation of the German Patent Application Publication.  The examiner presumes the United States Patent Application Publication is a true translation of the German application.
Regarding claim 1, Linde discloses a method for producing a common connecting opening in two components (1,3), at least one of which is made from a plastically deformable material (thermoplastic composite; see paragraph [0035]), comprising the steps of: providing a first component (1) made of a plastically deformable material (thermoplastic composite; see paragraph [0035]), the first component having a first opening (17), proving a second component (3) having a second opening (19; see paragraph [0037]), assembling the first component (1) and the second component (3) so that the first opening and the second opening lie on one another (see Fig. 1b; paragraph [0037]), enclosing the first component and the second component between a first restricting body (23) and a second restricting body (25; see paragraph [0038]) in an edge region around the respective opening (17, 19), softening the material at least of the edge region (via heating structure 41; see paragraph [0040]) of the first component (1), introducing a mandrel (27) into the first opening and the second opening so that softened material moves between the two edge regions (compare Figs. 2, 3, 4) and surrounds the mandrel in order to provide a common connecting opening (see Fig. 3; at least lowermost portion of material of member 1 extends into the second member 3), and setting the material (material will cool to temperature below melting; see paragraph [0008]), the mandrel (27) having an outer diameter which corresponds to a target diameter of the common connecting opening (see paragraph [0010]; diameter expands because of the dimensions of the mandrel).
Regarding claim 2, Linde discloses the limitations of claim 1, and further Linde discloses that the softening of the material comprises softening of the material of the edge regions of the first component (1) and the second component (3; softened with heater 41; see paragraph [0040]).
Regarding claim 3, Linde discloses the limitations of claim 1, and further Linde discloses heating of the mandrel (27; see paragraph [0042]; mandrel 27 can be heated).
Regarding claim 6, Linde discloses the limitations of claim 1, and further Linde discloses that the first opening (17) has a first opening radius (see Fig. 1a), that the second opening (19) has a second opening radius (see Fig. 1a), that the mandrel (27) has a mandrel outer radius (see Fig. 1b), and that the first opening radius, the second opening radius, and the mandrel outer radius are dimensioned in such a way that, when the mandrel (27) is introduced, the first component (1), the second component (3), and the mandrel (27) are in flush surface contact with one another with an unchanged material thickness of the two components (see Figs. 2 and 4; thickness at clamping region appears to be identical between figures).
Regarding claim 7, Linde discloses the limitations of claim 1, and further Linde discloses that the mandrel (27) is driven from a cavity (31) arranged in the first restricting body (23) into a second cavity (53) of the second restricting body (25; see Fig. 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 8
Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Linde as applied to claim 1 above, and further in view of United States Patent Application Publication 2018/0094660 to Mayer et al. (hereinafter “Mayer”).
Regarding claim 4, Linde discloses the limitations of claim 1, however Linde does not explicitly disclose that the first opening has a smaller diameter than the second opening.  Linde appears to teach that the bores have a uniform diameter. 
However, it is known in the art of aligning bores to provide workpieces having bores with different diameters. For example, Mayer teaches such workpieces.  Mayer teaches a first member (1) having a first bore (11) and a second member (2) having a second bore (21).  Mayer teaches that the second bore (21) may be larger than the first bore (11), such that during the insertion of a connector body (5) that the connector may extend therethrough without excess force being required to drive the connector through the second body (see paragraph [0152]).  Mayer further teaches that the larger opening may facilitate guiding during further processes (see paragraph [0152]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Linde to use the method with workpieces having different sized bores, as taught by Mayer. (See MPEP 2143(C)). One having ordinary skill in the art would reasonably expect that the material of the first member would be deformed in the manner taught by Linde and form a larger opening, while reducing the force necessary during driving the mandrel into the second member.  Further, because Linde teaches that its technique may be used where the first and second components are not yet in alignment (see paragraph [0037]), both Linde and Mayer are concerned with improving the alignment between the respective workpieces during the deforming step.
Thus, the combination of Linde and Mayer teaches the limitations of claim 4.
Regarding claim 5, Linde discloses the limitations of claim 1, however Linde does not explicitly disclose that a mandrel outer diameter is great than a diameter of the first opening and lesser than a diameter of the second opening.  Linde appears to teach that the diameter of the first opening and the second opening may be the same (see Fig. 1a).  Linde does teach that the mandrel (27) includes conical portions (at 43 and 47).
It is known in the art of aligning bores to provide workpieces having bores with different diameters. For example, Mayer teaches such workpieces.  Mayer teaches a first member (1) having a first bore (11) and a second member (2) having a second bore (21).  Mayer teaches that the second bore (21) may be larger than the first bore (11), such that during the insertion of a connector body (5) that the connector may extend therethrough without excess force being required to drive the connector through the second body (see paragraph [0152]).  Mayer further teaches that the larger opening may facilitate guiding during further processes (see paragraph [0152]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by Linde to use the method with workpieces having different sized bores, as taught by Mayer, such that the dimeter of the bore of the second member may be less than an outer diameter of the mandrel. (See MPEP 2143(C)). One having ordinary skill in the art would reasonably expect that the material of the first member would be deformed in the manner taught by Linde and form a larger opening, while reducing the force necessary during driving the mandrel into the second member. Because the mandrel taught by Linde includes a conical portion (43) having a diameter which increases in size from less than the diameter of the first bore (17) to a section (at 45) having a diameter sized to deform the first bore (see paragraph [0041]), one having ordinary skill in the art will at least recognize that the mandrel includes an outer diameter larger than the diameter of the first bore.  As taught by Mayer, the diameter of the second bore can be larger than a mandrel, reducing the force necessary to drive the mandrel therein, while still allowing deformation of the first member. Further, because Linde teaches that its technique may be used where the first and second components are not yet in alignment (see paragraph [0037]), both Linde and Mayer are concerned with improving the alignment between the respective workpieces during the deforming step.
Thus, the combination of Linde and Mayer teaches the limitations of claim 5.
Regarding claim 8, Linde disclose the limitations of claim 1.  Linde does not explicitly disclose that the mandrel (27) acts as a connecting member which remains in the common connecting opening after the setting of the material. However, it is known in the art to deform such bores using fasteners which remain in the common bore.
For example, Mayer teaches inserting a fastener (3) into a bore (11) of a first member (1) aligned with a second bore (21) of a second member (2).  Mayer teaches that the connector (3) may extend through the first bore (11) and the second bore (21) while closing off the opening (see paragraph [0153]).  One the connector has been introduced through the first member and the second member, an end may be deformed (using riveting die 70; see paragraph [0155]). The connector thus functions as a rivet (see paragraph [0089]), improving resistance to shear movements (paragraph [0090].
It would have been obvious to one having ordinary skill in the art to modify the method taught by Linde to include the mandrel remaining in the common connected opening, as taught by Mayer. (See MPEP 2143(C)). The resulting method would advantageously provided improved security at the connection bore while improving resistance to shear movements.  
Thus, the combination of Linde and Mayer teaches the limitations of claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2010/0186900 to Christ (hereinafter “Christ”) teaches a method for forming a common bore (at 27) between a first member and a second member by introducing a mandrel (3) therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        08/27/2022